CAMPBELL, Judge.
The sole issue appellant raises on this appeal is the trial court’s alleged error in failing to adhere to Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985) in awarding attorney’s fees to appellee. We affirm. Appellee was awarded attorney’s fees following the successful defense of her claim for coverage under an insurance policy issued by appellant. This was the subject of appellant’s action for declaratory relief to determine the issue of coverage.
The trial court’s order awarding attorney’s fees states specifically that the court considered the factors identified in Rowe. There is no record of the hearing that established the amount of the attorney’s fees. We, therefore, have no basis to question the trial court’s stated compliance with Rowe.
Affirmed.
SCHEB, A.C.J., and SCHOONOVER, J., concur.